Name: Commission Regulation (EEC) No 351/89 of 13 February 1989 repealing Regulations (EEC) No 596/86 and (EEC) No 597/86 fixing the quotas for imports into Portugal of maize starch
 Type: Regulation
 Subject Matter: foodstuff;  Europe;  international trade;  plant product
 Date Published: nan

 No L 42/6 Official Journal of the European Communities 14. 2. 89 COMMISSION REGULATION (EEC) No 351/89 of 13 February 1989 repealing Regulations (EEC) No 596/86 and (EEC) No 597/86 fixing the quotas for imports into Portugal of maize starch for imports into Portugal of maize starch from third countries (*) and Commission Regulation (EEC) No 597/86 of 28 February 1986 fixing, for the first stage, the quota for imports into Portugal of maize starch from Spaing4) should be repealed ; Wherea the measures provided for in this Regulation are in accordance with the opinion of the Management . Committee for Cereals, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 3797/85 of 20 December 1985 laying down detailed rules concerning quantitative restrictions on imports into Portugal from third countries of certain agricultural products subject to the system of transition by stages ('), as amended by Regulation (EEC) No 222/88 (2), and in particular Article 3 thereof, Having regard to Council Regulation (EEC) No 3792/85 of 20 December 1985 laying down the arrangements applying to trade in agricultural products between Spain and Portugal (3), as last amended by Regulation (EEC) No 3296/88 (4), and in particular Article 13 thereof, Whereas the Portuguese authorities have notified the Commission of their intention no longer to maintain as from 1989 quantitative restrictions on imports of maize starch from the Community and from third countries ; Whereas, for the sake of clarity, Commission Regulation (EEC) No 596/86 of 28 February 1986 fixing the quota Article 1 Regulations (EEC) Nos 596/86 and 597/86 are hereby repealed. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 February 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 367, 31 . 12. 1985, p. 23. 0 OJ No L 28, 1 . 2. 1988, p. 1 . 0 OJ No L 367, 31 . 12. 1985, p. 7. (4 OJ No L 293, 27. 10 . 1988, p. 7. O OJ No i 58, 1 . 3. 1986, p. 14. ( «) OJ No L 58 , 1 . 3 . 1986, p. 15. /